D. C. S. D. Ga. [Probable jurisdiction noted, 513 U. S. 1071.] Motion of Mexican American Legal Defense & Educational Fund et al. for *1014leave to file a brief as amici curiae granted. Motion of the Solicitor General for divided argument denied. Motion of appellants Lucious Abrams, Jr., et al. for divided argument and for additional time for oral argument denied. Motion of appellants Zell Miller et al. for divided argument granted to be divided as follows: appellants Zell Miller et al., 20 minutes; and United States, 10 minutes. Request for additional time for oral argument denied.